     Case 3:18-cv-00684-MHL Document 1 Filed 10/09/18 Page 1 of 11 PageID# 1



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division


MARK WILLIAM THOMAS,
BERTRAM M. BROWN, and
C. RALPH COPELAND, JR.,
on behalf of themselves and
those similarly situated

                Plaintiffs,
v.                                                          Civil Action No: 3:18-cv-00684-MHL


EQUIFAX INFORMATION SERVICES, LLC

                Defendant.

                                              COMPLAINT
        Plaintiffs, MARK WILLIAM THOMAS, BERTRAM M. BROWN and C. RALPH

COPELAND, JR., on behalf of themselves and all others similarly situated, file this Class Action

Complaint against EQUIFAX INFORMATION SERVICES, LLC (“Equifax” or “Defendant”).

Plaintiffs allege, based on personal knowledge as to Defendant's actions and upon information and

belief as to all other matters, as follows:

                                     NATURE OF THE CASE

        1.      This is a consumer class action brought pursuant to the Fair Credit Reporting Act,

15 U.S.C. §§ 1681a–x (“FCRA”), against Equifax, a national consumer reporting agency. Equifax

prepares and furnishes consumer reports that include tax liens. Equifax diligently collects the

initial entry of tax liens, however when a later event occurs with respect to those records, for

example, when a lien is withdrawn or released, Equifax does not collect the subsequent disposition

of that lien.
   Case 3:18-cv-00684-MHL Document 1 Filed 10/09/18 Page 2 of 11 PageID# 2



       2.      Equifax uses a third-party vendor to gather and report public-record information,

including the tax liens at issue in this case. Equifax is aware that its vendor fails and has failed to

timely gather these dispositions, and as a result, that Equifax’s own systems routinely fail to update

such information when tax liens are withdrawn or released. This failure to timely update public

records to reflect the updated status of the tax liens is a violation of 15 U.S.C. § 1681e(b) because

Equifax has not implemented reasonable procedures to ensure the maximum possible accuracy of

the information in its consumer reports concerning the individual about whom the report(s) relate.

       3.      Plaintiffs and each putative class member were the subject of a consumer report

published to a third party which inaccurately reflected that a tax lien against them was still due and

owing at such time as it had been released or withdrawn.

                                             PARTIES

       4.      Plaintiff Mark William Thomas is an adult individual residing in Henrico, Virginia

and is a “consumer” as that term is defined by 15 U.S.C. § 1681a(c).

       5.      Plaintiff Bertram M. Brown is an adult individual residing in Hopewell, Virginia

and is a “consumer” as that term is defined by 15 U.S.C. § 1681a(c).

       6.      Plaintiff C. Ralph Copeland, Jr. is an adult individual residing in Montpelier,

Virginia and is a “consumer” as that term is defined by 15 U.S.C. § 1681a(c).

       7.      Defendant Equifax Information Services, LLC, (“Equifax”), is a foreign limited

liability company authorized to do business in the Commonwealth of Virginia, through its

registered offices in Richmond, Virginia.

       8.      Upon information and belief, Equifax is a consumer reporting agency as defined in

15 U.S.C. §1681a(f). Upon information and belief, Equifax regularly engaged in the business of




                                                  2
   Case 3:18-cv-00684-MHL Document 1 Filed 10/09/18 Page 3 of 11 PageID# 3



assembling, evaluating and disbursing consumer information to furnish consumer reports to third

parties as defined in 15 U.S.C. §1681a(d).

       9.      Upon information and belief, Equifax disburses such consumer reports to third

parties under contracts for monetary compensation.

                                   JURISDICTION & VENUE

       10.     The Court has jurisdiction over this matter based upon 28 U.S.C. § 1331 and

15 U.S.C. § 1681p.

       11.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b), as a substantial part

of the events or omissions giving rise to Plaintiffs’ claims occurred in this District.

                                  FACTUAL ALLEGATIONS

       12.     Defendant is one of the “big three” credit reporting agencies (“CRA”) operating

within the United States.

       13.     Defendant sells consumer reports (commonly called “credit reports”) about

millions of consumers annually, including consumers that reside throughout the Commonwealth

of Virginia.

       14.     Unlike credit accounts which are reported directly to Equifax by creditors, Equifax

affirmatively seeks out and purchases public-records data from third parties who have no

relationship with the consumer. These records include Virginia state and federal tax liens. Equifax

proactively gathers and disseminates this derogatory information even though there is nothing in

the FCRA that affirmatively requires it to do so.

       15.     Equifax historically obtained all of its public records from a single third-party

entity, LexisNexis.




                                                    3
   Case 3:18-cv-00684-MHL Document 1 Filed 10/09/18 Page 4 of 11 PageID# 4



        16.     During all times relevant to this action, Equifax has never performed any

independent audit of the substantive accuracy of the Hanover County Circuit Court public records

that LexisNexis sells it. While Defendant claims to have performed statistical or data integrity

reviews, it has never systematically compared the LexisNexis records it receives to the actual

public records to determine how many Hanover County Circuit Court tax lien releases have been

filed in the various courts but have nonetheless not been applied to those lien records that appear

within its credit files.

        17.     Equifax has long been aware of the problems alleged herein and the failure of its

current procedures to ensure that it only publishes complete and accurate public records.

        18.     Equifax has not retrieved actual public records from courthouses or actual

government offices itself for many years.

        19.     Equifax does not follow reasonable procedures to gather updated information from

the courts when tax lien statuses or dispositions change. Instead, Equifax publishes data that it

knows would be inaccurate if a change in the disposition occurred—relying on consumers to clean

up their own files via the dispute process after learning of the inaccuracy, rather than proactively

paying to have these dispositions adequately and reasonably collected with the same vigor that it

collected records of the initial entry of the tax liens.

        20.     The methods and processes used by Equifax and its vendor to gather Hanover

County Circuit Court public records and to use (or fail to use) those records to update its files were

materially the same throughout the class period.

        21.     At all times pertinent to this Complaint, Equifax’s conduct regarding the collection

of public-record information was willful and carried out with reckless disregard for a consumer’s

rights as set forth under the FCRA. By example only and without limitation, Equifax’s conduct




                                                    4
   Case 3:18-cv-00684-MHL Document 1 Filed 10/09/18 Page 5 of 11 PageID# 5



was willful because it was intentionally accomplished through its intentionally implemented

procedures.

         22.   Equifax has also been on notice of these issues throughout the pendency of the

multiple actions brought against it and its industry allies, Experian and Trans Union, going back

as far as 2008 when it was first sued in Virginia in the Soutter v. Equifax Information Solutions,

LLC matter.

         23.   As a result of Equifax’s conduct, Plaintiffs and the putative class members suffered

particularized and concrete injuries, including damages to their reputations, reductions to their

credit scores, and increased risks that they would be denied credit.

         24.   Defendant’s practices and procedures regarding the reporting of tax lien

information, specifically its failure to report the most up-to-date status of paid and released tax

lien, causes widespread harm to those consumers with tax liens filed in Hanover County Circuit

Court.

                         FACTS AS TO THE NAMED PLAINTIFFS

         25.   On or about March 5, 2012, the Internal Revenue Service filed a federal tax lien

against Mark W. Thomas for $46,487 in back taxes.

         26.   The Internal Revenue Service filed a Certificate of Release of Federal Tax Lien

with the Hanover County Circuit Court with respect to this lien on July 14, 2015.

         27.   On or about June 21, 2006, the Internal Revenue Service filed a federal tax lien

against Bertram M. Brown for $67,425 in back taxes

         28.   The Internal Revenue Service filed a Certificate of Release of Federal Tax Lien

with the Hanover County Circuit Court with respect to this lien on June 1, 2015.




                                                 5
   Case 3:18-cv-00684-MHL Document 1 Filed 10/09/18 Page 6 of 11 PageID# 6



        29.    On or about March 23, 2005 the Internal Revenue Service filed a federal tax lien

against C. Ralph Copeland, Jr. for $15,229 in back taxes.

        30.    The Internal Revenue Service filed a Certificate of Release of Federal Tax Lien

with the Hanover County Circuit Court with respect to this lien on May 22, 2006.

        31.    The FCRA provides: “Whenever a consumer reporting agency prepares a consumer

report it shall follow reasonable procedures to assure maximum possible accuracy of the

information concerning the individual about whom the report relates.” 15 U.S.C. § 1681e(b).

        32.    At all times pertinent hereto, Defendant’s conduct was a result of its deliberate

policies and practices, was willful, was intentionally accomplished through intended procedures,

and was carried out with reckless disregard of its obligations as set forth in § 1681e(b) of the

FCRA.

        33.    Discovery will show that Equifax’s collecting and reporting the initial entry of tax

liens is believed to be of greater economic value to its governmental customers that wish to collect

the tax debt than collecting and reporting information indicating that a tax lien has been paid,

satisfied or cancelled.

        34.    The reporting of the Plaintiffs’ tax liens as oustanding and unresolved by Equifax

after such time as the tax lien releases had been filed and were publically available in the

courthouse was inaccurate, and in doing so, Equifax failed to follow reasonable procedures to

assure maximum possible accuracy in the preparation of the Plaintiffs’ consumer reports.

Specifically, Equifax does not follow the same automated and systematically rigorous processes

to obtain all releases and withdrawals of tax liens as it follows to obtain the original tax lien

information.




                                                 6
   Case 3:18-cv-00684-MHL Document 1 Filed 10/09/18 Page 7 of 11 PageID# 7



         35.   Indeed, Equifax follows no procedure which assures that every time a tax lien in

Hanover County Circuit Court is released, withdrawn or cancelled that the updated status is

promptly obtained and reflected upon the consumer’s credit report, prior to such time as the

consumer notices the problem and takes the time to dispute it.

         36.   Instead, Equifax continues to blindly report the tax lien balance that it originally

received through its vendor, knowing full well that such reporting will be inaccurate in many cases.

         37.   At all times pertinent hereto, Defendant was acting by and through its agents,

servants and or employees who were acting within the course and scope of their agency or

employment, and under the direct supervision and control of the Defendant herein.

                              CLASS ACTION ALLEGATIONS

         38.   Plaintiffs reallege and incorporate by reference all preceding paragraphs as alleged

above.

         39.   Plaintiffs bring this action pursuant to the Federal Rules of Civil Procedure 23(a)

and 23(b)(3) on behalf of the following class:

        All natural persons who: (i) were the subject of a tax lien recorded in any Circuit
Court within the Commonwealth of Virginia (ii) where the tax lien appeared within an
Equifax consumer report dated within the five year period preceding the filing date of this
Complaint, and (iii) where the public record filing of the related governmental agency
indicated that the tax lien had been released or withdrawn on a date at least 30 days prior
to the date of the Equifax consumer report.

       40.     Plaintiffs also bring this action on behalf of various portions of the Class
described as the following subclasses:

                       Subclass 1: The Federal Tax Lien Subclass

All natural persons who: (i) were the subject of a federal tax lien recorded in any Circuit
Court within the Commonwealth of Virginia (ii) where the tax lien appeared within an
Equifax consumer report dated within the five year period preceding the filing date of this
Complaint, and (iii) where the Department of the Treasury – Internal Revenue Service
public record filing indicated that the tax lien had been released or withdrawn on a date at
least 30 days prior to the date of the Equifax consumer report.



                                                 7
   Case 3:18-cv-00684-MHL Document 1 Filed 10/09/18 Page 8 of 11 PageID# 8




                        Subclass 2: The Hanover County Subclass

All natural persons who: (i) were the subject of a tax lien recorded in the Hanover County
Circuit Court (ii) where the tax lien appeared within an Equifax consumer report dated
within the five year period preceding the filing date of this Complaint, and (iii) where the
public record filing of the related governmental agency indicated that the tax lien had been
released or withdrawn on a date at least 30 days prior to the date of the Equifax consumer
report.

              Subclass 3: The Hanover County and Federal Tax Lien Subclass

All natural persons who: (i) were the subject of a tax lien recorded in the Hanover County
Circuit Court (ii) where the tax lien appeared within an Equifax consumer report dated
within the five year period preceding the filing date of this Complaint, and (iii) where the
Department of the Treasury – Internal Revenue Service public record filing indicated that
the tax lien had been released or withdrawn on a date at least 30 days prior to the date of
the Equifax consumer report.


        41.     Numerosity. FED. R. CIV. P. 23(A)(1). The Class members are so numerous that

joinder of all is impractical. Upon information and belief Defendant sells hundreds if not thousands

of consumer reports each year, and those persons’ names and addresses are identifiable through

documents maintained by Defendant.

        42.     Existence and Predominance of Common Questions of Law and Fact. FED. R.

CIV. P. 23(A)(2). Common questions of law and fact exist as to all members of the Class and

predominate over the questions affecting only individual members. The common legal and factual

questions include, among others, whether Defendant willfully violated the FCRA by failing to

follow reasonable procedures to assure the maximum possible accuracy of the tax lien information

that it reported.




                                                 8
   Case 3:18-cv-00684-MHL Document 1 Filed 10/09/18 Page 9 of 11 PageID# 9



        43.     Typicality. FED. R. CIV. P. 23(A)(3). Plaintiffs’ claims are typical of the claims of

each Class member. Plaintiffs have the same claims for statutory and punitive damages as Class

members, arising out of Defendant’s common course of conduct.

        44.     Adequacy. FED. R. CIV. P. 23(A)(4). Plaintiffs are adequate representatives of the

Class. Their interests are aligned with and are not antagonistic to, the interests of the members of

the Class they seek to represent, they have retained counsel competent and experienced in such

litigation, and they intend to prosecute this action vigorously. Plaintiffs and their counsel will fairly

and adequately protect the interests of members of the Class.

        45.     Predominance and Superiority. FED. R. CIV. P. 23(B)(3). Questions of law and

fact common to the Class members predominate over questions affecting only individual members,

and a class action is superior to other available methods for fair and efficient adjudication of the

controversy. The statutory and punitive damages sought by each member are such that individual

prosecution would prove burdensome and expensive given the complex and extensive litigation

necessitated by Defendant’s conduct. It would be virtually impossible for the members of the Class

individually to redress effectively the wrongs done to them. Even if the members of the Class

themselves could afford such individual litigation, it would be an unnecessary burden on the

courts. Furthermore, individualized litigation presents a potential for inconsistent or contradictory

judgments and increases the delay and expenses to all parties and to the court system presented by

the complex legal and factual issues raised by Defendant’s conduct. By contrast, the class action

device will result in substantial benefits to the litigants and the Court by allowing the Court to

resolve numerous individual claims based upon a single set of proof in a unified proceeding.

                                       CAUSES OF ACTION

                          COUNT I – Violations of 15 U.S.C. § 1681e(b)
                                        (Class Claim)



                                                   9
  Case 3:18-cv-00684-MHL Document 1 Filed 10/09/18 Page 10 of 11 PageID# 10




        46.      Plaintiffs incorporate by reference those paragraphs set out above as though fully

set forth herein.

        47.      The above-mentioned reports are “consumer reports” within the meaning of 15

U.S.C. § 1681a(d).

        48.      Equifax failed to comply with 15 U.S.C. § 1681e(b) by failing to follow reasonable

procedures to assure the maximum possible accuracy of the tax lien information in the consumer

reports it prepared regarding Plaintiffs and the Class members.

        49.      Pursuant to 15 U.S.C. §§ 1681n and o, Equifax is liable to Plaintiffs and all Class

members for its failure to comply with FCRA § 1681e(b), in an amount equal to the sum of (1)

damages of not less than $100 and not more than $1,000 per violation; (2) punitive damages in an

amount to be determined by the jury; (3) attorney's fees; and (4) litigation costs, as well as such

further equitable and declaratory relief as may be permitted by law.

                                      PRAYER FOR RELIEF

        WHEREFORE, the Plaintiffs and the putative Class Members seek the following relief:

              a. An order certifying the case as a class action on behalf of the proposed Class under

                 Federal Rule of Civil Procedure 23 and appointing the Plaintiffs and the

                 undersigned counsel of record to represent same;

              b. An award of statutory and punitive damages for each of the Plaintiffs and the Class;

              c. An award of pre-judgment and post-judgment interest as provided by law;

              d. An award of attorneys’ fees and costs; and

              e. Such other equitable and declaratory relief as the Court deems just and proper.

                                          TRIAL BY JURY




                                                  10
 Case 3:18-cv-00684-MHL Document 1 Filed 10/09/18 Page 11 of 11 PageID# 11



       Plaintiffs hereby request a trial by jury on those causes of action where a trial by jury is

allowed by law.




                                      Respectfully submitted,
                                      MARK WILLIAM THOMAS,
                                      BERTRAM M. BROWN, and
                                      C. RALPH COPELAND, JR. on behalf of themselves and
                                      all others similarly situated,


                                      By:     /s/Leonard A. Bennett
                                              Leonard A. Bennett, VSB# 37523
                                              CONSUMER LITIGATION ASSOCIATES, P.C.
                                              763 J. Clyde Morris Boulevard, Suite 1-A
                                              Newport News, Virginia 23601
                                              Telephone: 757-930-3660
                                              Facsimile: 757-930-3660
                                              Email: lenbennett@clalegal.com

                                              Matthew J. Erausquin, VSB# 65434
                                              CONSUMER LITIGATION ASSOCIATES, P.C.
                                              1800 Diagonal Road, Suite 600
                                              Alexandria, VA 22314
                                              Telephone: 703-273-7770
                                              Facsimile: 888-892-3512
                                              Email: matt@clalegal.com

                                              Attorneys for Plaintiffs




                                                 11
